Citation Nr: 0819383	
Decision Date: 06/11/08    Archive Date: 06/18/08

DOCKET NO.  04-40 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila,
the Republic of the Philippines


THE ISSUE

Entitlement to an effective date earlier than January 19, 
1996 for the grant of service connection for the cause of the 
veteran's death.



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The veteran had active military service from February 1941 to 
March 1945 and from July 1946 to June 1949.  The veteran died 
in June 1951; the present appellant is the veteran's 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, which granted 
service connection for the cause of the veteran's death 
effective from January 19, 1996.

The RO subsequently continued the denial of an earlier 
effective date in administrative decisions issued in March 
2000 and November 2003.

The appellant testified in RO hearings in July 1999 and 
October 2003.

The Board remanded the case to the RO in December 2006.  

The appellant submitted a letter to the Board in March 2008 
asserting a claim of Clear and Unmistakable Error (CUE) in 
regard to the June 1955 RO rating decision that originally 
denied service connection for the cause of the veteran's 
death (denial affirmed in a decision by the Board in June 
1959).  As the claim for CUE has not yet been developed or 
adjudicated by the Agency of Original Jurisdiction (AOJ) it 
is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.

2.  An RO rating decision in June 1955 denied service 
connection for the cause of the veteran's death; that denial 
was affirmed by the Board in a decision issued in June 1959.

3.  The appellant resubmitted a claim for service connection 
for the cause of the veteran's death on January 19, 1996, 
which was granted by the July 1999 rating decision on appeal.

4.  There were no unresolved claims for service connection 
for the cause of the veteran's death prior to January 19, 
1996.  


CONCLUSIONS OF LAW

1.  The Board's decision in June 1959 denying service 
connection for cause of the veteran's death is final.  
38 U.S.C.A. § 7105 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.104, 20.1100, 20.1103 (2007).  

2.  An effective date earlier than January 19, 1996 for the 
grant of service connection for the cause of the veteran's 
death is not assignable.  38 U.S.C.A. §§ 5107, 5110(a) (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.400 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No.  
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A.  § 5103A; 38 C.F.R. § 3.159(c).  

In connection with the claim on appeal, the appellant has 
been notified of the reasons for the denial of the claim, and 
have been afforded the opportunity to present evidence and 
argument with respect to the claim.  The Board finds that 
these actions are sufficient to satisfy any duties to notify 
and assist.  As will be explained, the claim lacks legal 
merit.  

As the law, and not the facts, is dispositive of the claim, 
the duties to notify and assist imposed by VCAA are not 
applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002).  

II.  Analysis

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of award 
based on an original claim for service connection "shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefore."  
38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2007) (emphasis 
added).  

The pertinent implementing regulation provides that for 
direct service connection the effective date will be the day 
following separation from active service or the date 
entitlement arose if the claim is received within 1 year of 
separation.  Otherwise, the effective date is the date of the 
receipt of the claim or the date the entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2) (2007) (emphasis 
added).  

Specific to claims received after a final disallowance, the 
effective date of service connection is the date of receipt 
of the new claim or the date the entitlement arose, whichever 
is later.  38 C.F.R. § 3.400(q)(ii) (emphasis added).  

In brief, the appellant contends that the effective date of 
service connection for the cause of the veteran's death 
should be July 17, 1951, the date she filed her original 
claim.

The appellant's originally claim for service connection for 
cause of the veteran's death  was denied by an RO rating 
decision issued in June 1955.  The appellant thereupon 
appealed to the Board.  The Board remanded the case to the RO 
for further development in July 1957 and again in November 
1958.  

In June 1959 the Board issued a decision affirming the denial 
of service connection for the cause of the veteran's death.  
The Board's decision held that the veteran had died of 
pulmonary tuberculosis (PTB), which was not a service-
connected disability.  The Board's decision also noted that 
the veteran had active military service from February 1941 to 
April 1942 and reentered military service in the New 
Philippine Scouts from July 1946 to June 1949, but was not in 
active service during the intervening period April 1942 to 
July 1946.

The appellant was notified of the Board's denial in a letter 
dated in June 1955.  

In March 1973 the appellant sent a letter to VA asking for 
the status of her 1951 claim.  She was sent a letter in May 
1973 advising her that the Board had denied the claim in June 
1959 and that the Board's decision was final, but that the 
claim could be reopened by submission of new and material 
evidence.

In August 1975 the appellant again asked about the status of 
her claim.  As a result of the inquiry the RO asked the 
National Personnel Records Center (NPRC) to verify whether 
the veteran had served in the Old Philippine Scouts prior to 
October 1945; the NPRC replied in July 1976 that the veteran 
had served in the Philippine Scouts from February 1941 to 
March 1945. 

The appellant submitted a new claim for death pension 
benefits in January 1996 and claim for nonservice-connected 
death befits in March 1996.  In April 1996 the RO issued a 
letter denial based on a finding that the appellant was 
ineligible to receive widow's benefits because she had not 
been married to the veteran for at least one year prior to 
the veteran's death.  The appellant filed an NOD in March 
1997, and the RO issued an SOC in May 1998.  

The appellant requested a 60-day extension for filing a 
substantive appeal, but the RO sent her a letter in August 
1998 advising her that no extension would be granted and that 
the time limit for filing an appeal had expired.  In 
September 1998 the appellant filed an NOD regarding the issue 
of timeliness, but also stated that the document was intended 
to be a substantive appeal in the event that extension of 
filing deadline was resolved in her favor.

In October 1998 the RO issued an SOC finding that the 
substantive appeal had not been timely filed.  The appellant 
filed a substantive appeal on this issue in March 1999.

In a July 1999 hearing before the RO's hearing officer the 
appellant testified that she had married the veteran on 
December 17, 1950, which was prior to the delimiting date 
established by 38 C.F.R. § 3.54(a)(3) for World War II 
veterans (i.e., prior to January 1, 1957).

The RO issued a rating decision in July 1999 that reopened 
the previously-denied claim and granted service connection 
for the cause of the veteran's death.  The rating decision 
noted that the veteran had been shown with PTB within the 
presumptive period after discharge from service, and that 
with resolution of reasonable doubt in the appellant's favor 
service connection for cause of death should be granted.  The 
rating decision also noted that the appellant qualified for 
benefits because the marriage was prior to the delimiting 
date, but since the record showed PTB during the presumptive 
period that question had been rendered moot.

The rating decision assigned an effective date of January 
1996 because the appellant had continuously contested her 
claim since that date.

The appellant testified before the RO's decision review 
officer in October 2003 that she felt herself to be entitled 
to an effective date in 1951 because she had submitted her 
original claim within one year of the veteran's death.  The 
hearing officer attempted to explain that the 1951 claim had 
been finally denied, and that for a reopened claim the 
effective date could not be prior to receipt of the petition 
to reopen.  The appellant reiterated her belief that she was 
entitled to the benefit claimed.

In regard to the appellant's belief that she is entitled to a 
1951 effective date because she submitted her original claim 
within a year of the veteran's death, the Board finds that 
the original claim was denied by the RO's rating decision in 
June 1955, as affirmed by the Board's decision in June 1959.  
Accordingly, there can be no effective date prior to receipt 
of a successful petition to reopen the claim or, 
alternatively, a successful challenge to the June 1955 rating 
decision for CUE or lack of notice.

The issue of CUE in the June 1955 rating decision is not 
before the Board.  The appellant has argued in her 
correspondence that she was not advised of the Board's 
decision, and that the Board's decision accordingly is not 
final.  However, the file contains a carbon copy of the 
notice letter to the appellant advising her of the Board's 
decision, and there is no indication that the notice was 
returned as undeliverable.  If correspondence is not returned 
as undeliverable by the post office, the addressee is 
presumed to have received the mailing.  Mindenhall v. Brown, 
7 Vet. App. 271, 274 (1994); Ashley v. Derwinski, 2 Vet. App. 
62, 64-65 (1992); Leonard v. Brown, 10 Vet. App. 315, 316 
(1997); YT v. Brown, 9 Vet. App. 195, 199 (1996).

The appellant has also argued that her March 1973 letter to 
VA, in which she asked for the status of her 1951 claim, 
shows continuous prosecution of her 1951 claim, and that an 
effective date of 1951 is accordingly appropriate.  However, 
careful review of the correspondence at the time (the 
appellant's March 1973 letter and the RO's May 1973 response) 
shows that the exchange was not in the nature of a reopened 
claim, but rather a simple status inquiry; the RO's response 
made very clear that the claim would not be reconsidered 
until such time as new and material evidence was received.

The appellant has alternatively argued that her March 1973 
letter should be construed as a new claim for DIC benefits.  
Again, careful review of appellant's letter shows only an 
intent to pursue the status of a previous claim, and the RO's 
response clearly advised the appellant that a new claim would 
first have to show new and material evidence.  

The appellant's May 2003 letter requests "equitable relief" 
due to the purported delay in adjudicating her claim and her 
resultant financial loss.  However, the Board is bound by the 
law and is without authority to grant benefits on an 
equitable basis.  See 38 USCA §§ 503, 7104; see also Harvey 
v. Brown, 6 Vet. App. 416, 425 (1994).

The Board also observes that "no equities, no matter how 
compelling, can create a right to payment out of the United 
States Treasury that has not been provided for by Congress."  
Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).  

In summary, the Board has carefully reviewed the history of 
this claim, as well as the appellant's theories for 
entitlement to an earlier effective date.  However, the 
appellant has not presented any basis under which an 
effective date earlier than January 19, 1996 for the grant of 
service connection for cause of the veteran's death may be 
assigned under the law.  

As the disposition of this claim is based on the law, and not 
the facts of the case, the claim must be denied based on a 
lack of entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  


ORDER

An effective date earlier than January 19, 1996 for the grant 
of service connection for cause of the veteran's death is 
denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


